Case 1:20-cv-01225-RP Document 1-6 Filed 12/16/20 Page 1 of 3

EXHIBIT 3
Case 1:20-ev-01225-R Res ERE ORM ATION SHEERO PARE 4/10)2820 11.49 AM

20-1 wi see District Clerk

CAUSE NUMBER (FOR CLERK USE ONLY): COURT (FOR CLERK U Aree Bs County, Texas
[ot aan dao ear areal

StyLep Lacyndra Harrell v. CRS Express Inc, and Roger Couture
{e.g., John Smith v. All American Insurance Co; In re Mary Ann Jones; in the Matter of the Estate of George Jackson)
A civil case information sheet must be completed and submitted when an original petition or application is filed to initiate a new civil, family law, probate, or mental
health case or when a post-judgment petition for modification or motion for enforcement is filed in a family law case. The information should be the best available at

the time of filing.

 

 

 

 

 

 

 

 

 

A, Contact information for person completing case information sheet: | Namesofpartiesincase: _ Person or entity completing sheet Is:
[x} Attomey for Plaintiff/Petitioner

Name: Email: Plaintiff(s)/Petitioner(s): (_JPro Se Plaintiff/Pctitioner

/ (]Title IV-D Agency

Crystal Wright Lacyndra Harrell CJother:

Address: Telephone:
Additional Parties in Child § t Case:

571) University Height 210-656-1000 ina RratTiOn Viens Sma nO EARe

Defendantis)/Respondent(s): Custodial Parent:
City/State/Zip: Fax;

CRS Express Lne., and

San Antonio, TX 78249 3619850601 Non-Custadial Parent:
Roger Couture

Sigi i ‘ State Bar No:
- Presumed Father:
24067026
Ce

 

 

 

{Attach additional page as necessary to list all parties|

 

 

4 Indicute-case type, or identify the most important isstre In the cise (select only 1):

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Civil Family Law
| 7 cee . ‘ Napili  Post-judgment Actions
= SaaS Injury or Damage Real Property: Marriage Retidlénship - ; ‘(non-Title IV-D)
Deby Contrac t (JAssault/Battery CJEminent Domain/ LJAnnulment LJEnforcement
C)Consumer/DTPA (Construction Condemnation (]Declare Marriage Void LI Modification —Custody
(CJDebvContraet [Defamation (Partition Divorce C)Modification——Other
(2) Fraud/Misrepresentation Malpractice Ciquiet Title CJ With Children ” ¥ide 1v-D
(Other Debt/Contract: (J Accounting []Trespass to Try Title ([JNo Chifdren (JEnforcement/Modification
CJLegal (JOther Property: (Paternity
Foreclosure (]Medical ClReciprocals (UIFSA)
(JHome Equity-—Expedited (Other Professional (]support Order
(Jother Foreclosure Liability:
(Franchise Related to Criminal a ote aS
(Clinsurance GMotor Vehicle Accident Matters __ Other Family Law | _ Parent-Child Relationship
(]Landtord/Tenant C) Premises {_JExpunetion LJEntorce Foreign [_]Adoption/Adoption with
CJNon-Competition Product Liability (Judgment Nisi Judgment Termination
(CJPartnership []Asbestos/Silica (]Non-Disclosure (Habeas Corpus (Child Protection
(JOther Contract: Clother Product Liability (C)Seizure/Forfeiture LJName Change (Child Support
List Product: C) Writ of Habeas Corpus—— (]Protective Order (]Custody or Visitation
Pre-indictment [_]Removal of Disabilities (Gestational Parenting
(Jother Injury or Damage: (JOther: of Minority C)Grandparent Access
(2]Other: (_]Parentage/Paternity
-_ _. (JTennination of Parental
PUES eee ; Rights
a BOY EIER i. zs Other Civil aids [lother Parent-Child:
(] Discrimination (Administrative Appeal (JLawyer Discipline
(]Retaliation (J Antitrast/Unfair ()Perpetuate Testimony
C]Tennination Competition (]Securities/Stack
[J] Workers’ Compensation (Code Violations CJTortious Interference
(Other Employment: (]Foreign Judgment (Other:
(Jintellectual Property
betes AX. en Probate & Mental Health
(JTax Appraisal Probate/Wills/Intestate Administration (_]Guardianship—Adult
(}Tax Delinquency (Dependent Administration (JGuardianship—Minor
CJommer Tax (Jindependent Administration CoMental Health
(JOther Estate Proceedings CJother:
3. Indicate procedure or remedy, if applicable (say select more than 1):.
(Appeal from Municipal or Justice Court {_]Declaratory Judgment (_]Prejudgment Remedy
(_] Arbitration-related C)Garnishment LProtective Order
(Attachment (Hnterpleader (JReceiver
CTBiE of Review C]License (_]Sequestration
Ciceriorari {_]Mandamus ("iTemporary Restraining Order/Injunction
CJClass Action (]Post-judgment [Turnover

 

 

 

4. Indicate damages sought (do nof select if itis a family law case).

 

 

CJLess than $100,000, including damages of any kind, penalties, costs, expenses, pre-judgment interest, and attomey fees

(JLess than $100,000 and non-monetary relief

Clover $100, 000 but not more than $200,000 Envelope# 47967677
CJOver $200,000 but not more than $1,000,000

lOver $1,000,000
oe
Rev 2/13

 
Case 1:20-cv-01225-RP Document 1-6 Filed 12/16/20 Page 3 of 3

Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Crystal Wright on behalf of Crystal Wright

Bar No. 24067026
CWRIGHT-SVC@THOMASJHENRYLAW.COM
Envelope ID: 47967677

Status as of 11/10/2020 1:43 PM CST

Case Contacts

 

Name BarNumber | Email TimestampSubmitted | Status

 

Crystal Wright ewright-svc@thomasjhenrylaw.com | 11/10/2020 11:49:03 AM | SENT

 

 

 

 

 

 

 
